          Case 3:20-cv-05906-MJP Document 1 Filed 09/09/20 Page 1 of 3
 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9   GRUMP VENTURES, LLC,                               NO.
10
                           Plaintiff,
11                                                      NOTICE OF REMOVAL
     v.                                                 OF ACTION UNDER
12                                                      28 U.S.C. § 1441(a)
13   MASON COUNTY,                                      (FEDERAL QUESTION)

14                        Defendant.
                                                        [From Thurston County Superior Court
15                                                      Cause No. 20-2-01958-34]
16
            TO:    CLERK OF THE ABOVE-ENTITLED COURT
17
            PLEASE TAKE NOTICE that defendant hereby removes to this Court the state
18
     court action described below:
19
20          1.     An action was commenced in the Superior Court of the State of Washington

21   in and for Thurston County entitled Grump Ventures, LLC v. Mason County, attached hereto
22   as Exhibit 1. The complaint was filed on August 31, 2020.
23
            2.     The date upon which defendant received a copy of the complaint was August
24
     31, 2020, when the Mason County Auditor's office received a copy of the same together
25
     with a summons. A copy of the summons is attached hereto as Exhibit 2.
26
27          3.     This action is a civil action of which the Court has original jurisdiction under

28   28 U.S.C. § 1331, and is one that may be removed to this Court by defendant pursuant to the
29   NOTICE OF REMOVAL OF ACTION - 1                                        MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
30                                                                                 Yakima, WA 98902
                                                                                 Telephone (509)575-0313
                                                                                    Fax (509)575-0351
           Case 3:20-cv-05906-MJP Document 1 Filed 09/09/20 Page 2 of 3
 1
 2
 3
     provisions of 28 U.S.C. § 1441(a), in that it states claims arising under the United States
 4
     Constitution. The complaint alleges causes of action invoking 42 U.S.C. § 1983 as a result
 5
     of the alleged violation of plaintiff's rights to equal protection and due process under the
 6
 7   United States Constitution. See Exhibit 1 at ¶¶ 4.8, 5.11-5.17.

 8          All other pleadings filed in the state court action are attached hereto as Exhibits 1-3.
 9          DATED THIS 9th day of September, 2020.
10
                                            s/ KENNETH W. HARPER
11                                          WSBA #25578
                                            Menke Jackson Beyer, LLP
12                                          Attorneys for Defendant
                                            807 North 39th Avenue
13
                                            Yakima, Washington 98902
14                                          Telephone: (509) 575-0313
                                            Fax: (509) 575-0351
15                                          Email: kharper@mjbe.com
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                                          MENKE JACKSON BEYER, LLP
     NOTICE OF REMOVAL OF ACTION - 2
30                                                                               807 North 39th Avenue
                                                                                  Yakima, WA 98902
                                                                                Telephone (509)575-0313
                                                                                   Fax (509)575-0351
          Case 3:20-cv-05906-MJP Document 1 Filed 09/09/20 Page 3 of 3
 1
 2
 3
                                     CERTIFICATE OF SERVICE
 4
 5          I hereby certify that on September 9, 2020, I filed the foregoing with the Clerk of the
 6
     Court using the CM/ECF System, which will send notification of such filing to the
 7
     following:
 8
     Mr. Brent Carson                             brc@ynf.com
 9   Ms. Clara Park                               cpark@vnf.com
10
     and I hereby certify that I have mailed by United States Postal Service the document to the
11
     following non-CM/ECF participants:
12
            None.
13
14                                                s/KENNETH W. HARPER
                                                  WSBA #25578
15                                                Attorneys for Defendant
                                                  Menke Jackson Beyer, LLP
16                                                807 North 39th Avenue
17                                                Yakima, Washington 98902
                                                  Telephone: (509) 575-0313
18                                                Fax: (509) 575-0351
                                                  Email: kharper@mjbe.com
19
20
21
22
23
24
25
26
27
28
29
                                                                        MENKE JACKSON BEYER, LLP
     NOTICE OF REMOVAL OF ACTION - 3
30                                                                             807 North 39th Avenue
                                                                                Yakima, WA 98902
                                                                              Telephone (509)575-0313
                                                                                 Fax (509)575-0351
